PER CURIAM.
This action was brought in the district court of the county of Hennepin to recover $75.12 from the defendant for goods alleged to have been sold by the plaintiffs to the defendant. The answer alleged that the defendant purchased the goods in question of a third party, and paid him therefor, without any knowledge that the goods were the property of the plaintiffs. The cause was submitted to a jury, and a verdict returned for the plaintiffs for the amount claimed. The defendant appealed from an order denying its motion for judgment notwithstanding the verdict or for a new trial.
All of the assignments of error discussed in appellant’s brief relate to questions whether the verdict is justified by the evidence, and whether the court erred in its charge to the jury. The assignments of error not urged in the brief are waived. Minneapolis, St. P. & S. S. M. Ry. Co. v. Firemen’s Ins. Co., 62 Minn. 315, 64 N. W. 902. If there was evidence in the case fairly tending to establish the plaintiffs’ alleged cause of action, there was no reversible error in the charge of the court to the jury. The real question, then, is whether the verdict is sustained by the *520evidence. The appellant insists that it is not. We have examined the record, and find that the evidence is sufficient to sustain the verdict.
Order affirmed.